In a proceeding pursuant to CPLR article 78 to review a determination of the Suffolk County Department of Health Board of Review, dated January 10, 1989, which denied the petitioner’s application for a variance, the Suffolk County Department of Health appeals from a judgment of the Supreme Court, Suffolk County (Rohl, J.), dated September 8, 1989, which granted the petition and annulled the determination.
Ordered that the judgment is affirmed, with costs.
The determination of the Suffolk County Department of Health Board of Review requiring the petitioner Wading River Fire District to abandon the use of its existing floor drain system is without basis on the record presented here. The record contains no evidence establishing that any possible de minimus oil drip which might fall from a fire truck into the firehouse floor water drain system constitutes toxic or hazardous material within the contemplation of Suffolk County Sanitary Code article 12. Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.